Order unanimously reversed, without costs, and motion granted. Memorandum: The function of the note of issue and certificate of readiness is to give assurance that only those eases are on the Trial Calendar which are ready for trial, hence all pretrial procedures must be completed or waived. The plaintiff did not waive his right .to an examination before trial and his motion to vacate the note of issue and certificate of readiness should be granted since the case at that point was not ready for trial and should not have been on the Trial Calendar. (Appeal from order of Monroe Special Term denying motion to vacate statement of readiness.) Present— Williams, P. J., Goldman, Del Vecchio, Marsh and Witmer, JJ.